Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lane, J.), rendered November 13, 1985, convicting him of robbery in the second degree, criminal possession of stolen property in the third degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument on appeal, the record indicates that there was more than sufficient evidence to sustain the jury’s verdict convicting him of robbery in the second degree, criminal possession of stolen property in the third degree, and grand larceny in the third degree (see, People v Contes, 60 NY2d 620). The credibility of the complaining witness, which the defendant attacks, was an issue for the jury, which had the advantage of seeing and hearing the witness (see, People v Shapiro, 117 AD2d 688). Upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]).
Finally, we find no merit to the defendant’s contention that the prosecutor’s summation deprived him of a fair trial. Initially, we note that several of the complained-of remarks were either not objected to at all, or curative instructions were not sought by defense counsel, once the particular objection was sustained. Accordingly, these alleged errors were unpreserved for appellate review (CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Saylor, 115 AD2d 671). The remainder of the complained-of remarks by the prosecutor in summation constituted either fair comment on the evidence or fair response to the summation remarks of defense counsel (see, People v Anthony, 24 NY2d 696; People v Blackman, 88 *743AD2d 620). Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.